In a discovery proceeding by the executrix, she appeals *681from so much of a' decree of the Surrogate’s Court, Queens County, made October, 6, 1959, after a non jury trial, as adjudges that the amounts on deposit in two joint accounts in the Astoria Federal Savings and Loan Association, bearing the numbers F-1487 and F-1488, in the joint names of the testator and respondent Elsie Gellers, payable to either or the survivor, are the property of the survivor, respondent Elsie Gellers, who is testator’s daughter and a sister of the executrix. Decree insofar as appealed from affirmed, with costs to respondent Elsie Gellers, payable out of the estate. No opinion. Nolan, P. J., Beldoek, Ughetta, Christ and Brennan, JJ., concur.